BROWN, J.
(dissenting).
I am unable to concur in the conclusion that defendant’s failure to guard the “plunger” from which plaintiff received her injury further than it was guarded and protected was actionable negligence. The instrumentality was located immediately underneath the table at which plaintiff was at work, but not in a position to endanger her safety or the safety of others there engaged or those moving about the work*217shop. The table was constructed on a pattern with ordinary tables, with a level surface and side running boards. The “plunger” was immediately under the top surface of the table and between the side boards, and sufficiently protected from contact by employees.